                 Case 3:20-cv-05208-JCC Document 27 Filed 04/16/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CAPRICE JOHNSON,                                        CASE NO. C20-5208-JCC
10                             Plaintiff,                    ORDER
11          v.

12   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a foreign
13   corporation,
14                             Defendant.
15

16          This matter comes before the Court on Defendant State Farm’s motion to quash portions
17   of Plaintiff Caprice Johnson’s subpoenas (Dkt. No. 23). Having thoroughly considered the
18   motion and the relevant record, the Court hereby GRANTS the motion as explained below.
19          Ms. Johnson filed this lawsuit against her insurer, State Farm, for breach of contract, bad
20   faith, violations of the Washington Insurance Fair Conduct Act, and violations of the
21   Washington Consumer Protection Action based on its handling of her claim for underinsured
22   motorist/uninsured motorist (“UIM/UM”) benefits. (See Dkt. No. 1-3.) On February 23, 2021,
23   Ms. Johnson served State Farm with subpoenas duces tecum to Mitchell Hartman, a team
24   manager, and Andrew Voss, a claim specialist who were both assigned to Ms. Johnson’s
25   UIM/UM claim. (Dkt. Nos. 23-2, 23-3.) The subpoenas were also directed at State Farm. (Id.)
26   On March 9, 2021, State Farm objected to the subpoenas. (Dkt. No. 23-4.) State Farm now

     ORDER
     C20-5208-JCC
     PAGE - 1
               Case 3:20-cv-05208-JCC Document 27 Filed 04/16/21 Page 2 of 3




 1   moves to quash portions of the subpoenas. (Dkt. No. 23.)

 2          Specifically, State Farm argues the subpoenas should be quashed to the extent they seek

 3   documents from the claims file of Ms. Wildish, the allegedly underinsured motorist against

 4   whom Ms. Johnson has a pending lawsuit in state court, because the production of such

 5   documents would subject State Farm to the risk of committing bad faith against Ms. Wildish.

 6   (Dkt. No. 23 at 10–11.) State Farm also argues that Ms. Johnson’s requests for all course

 7   material from State Farm training courses for adjusters and claims people conducted since 2009

 8   and all documents concerning State Farm’s cost containment strategies for UIM/UM claims

 9   since 2009 are overly broad and unduly burdensome. (Id. at 12–13.) Finally, State Farm argues

10   that Ms. Johnson’s request for all documents concerning the decision to hire Dr. Pappoe, who

11   conducted the Rule 35 examination of Ms. Johnson, should be quashed because such documents

12   are work product or attorney-client privileged. (Id. at 12.)

13          Federal Rule of Civil Procedure 45 requires the Court to quash or modify requests for

14   privileged or protected matter and requests that are unduly burdensome. See Fed. R. Civ. P.

15   45(d)(3). Ms. Johnson did not file an opposition brief responding to State Farm’s arguments.

16   Therefore, the Court concludes that State Farm’s arguments have merit. See W.D. Wash. Local

17   Civ. R. 7(b)(2). The Court GRANTS the motion to quash (Dkt. No. 23) and ORDERS that the

18   following subpoena requests are quashed:
19      1. Any requests for documents from the claim file of Marianne Wildish (requested primarily

20          in subpoena request nos. 2 and 4);

21      2. Subpoena request no. 6 for “all course material provided to attendees of State Farm

22          training courses for adjuster and claims people conducted since 2009”;

23      3. Subpoena request no. 7 for “any document, file, statement, notes, or thing concerning the

24          decision to hire Dr. Tutankhamen Pappoe, M.D.”; and

25      4. Subpoena request no. 8 for “every document, file, statement, notes or thing concerning

26          State Farm’s cost containment strategies for UM claims and/or UIM claims since 2009.”


     ORDER
     C20-5208-JCC
     PAGE - 2
              Case 3:20-cv-05208-JCC Document 27 Filed 04/16/21 Page 3 of 3




 1          DATED this 16th day of April 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-5208-JCC
     PAGE - 3
